DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-18 as filed 03/15/2021 are the current claims hereby under examination.

Claim Objections
Claims 1-18 are objected to because of the following informalities: 
In claim 1, please change “whereby the processing device configured to” to read “whereby the processing device is configured to”
In claim 1, please change “understand the extent” to read “understand [[the]] an extent”
In claim 4, please change “the time” to read “[[the]] a time”
In claim 10, please change “the geographic location” to read “[[the]] a geographical location”
In claim 17, please change “identify the one or more accurate positions and locations” to read “identify [[the]] one or more accurate positions and locations”
Please make sure all verb tenses within the claims are consistent. For example, claim 17 states “the impact event monitoring device configured to identify…and activates…” The claim should be amended to read “the impact event monitoring device configured to identify…and [[activates]] activate…”
The claims recite limitations like “at least one of: the objects; and the subjects;” and “at least one: the first computing device; and the second computing device;”. These limitations include too many semicolons that clutter the claims unnecessarily. The claims can be amended to read “at least one of the objects and the subjects”. Semicolons should generally be reserved for the end of clauses. For example, in claim 3, “calibrate one or more orientations of at least one of: the objects; and the subjects; by measuring Euler angles and/or quaternions” can be amended to read “calibrate one or more orientations of at least one of the objects and the subjects by measuring Euler angles and/or quaternions.”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim(s)
Generic Placeholder 
Transitional Phrase
Functional Language 
Corresponding Structure (in Spec as fled 03/15/2021)
1,17
impact event monitoring device
configured to
monitor one or more impact events
[0026]: inertial measurement unit
1
processing device
configured to
identify one or more accurate positions and locations and sensor data
[0030]: a microcontroller… microprocessor…programmable logic device

1
network module
configured to
to report the one or more accurate positions and locations, the sensor data, and one or more media files of the one or more impact events
[0040]: term "module" is used broadly herein and refers generally to a program resident in the memory of the computing device
1
impact event reporting module
configured to
to enable the at least one: the first computing device; and the second computing device; to analyze
[0040]: term "module" is used broadly herein and refers generally to a program resident in the memory of the computing device
2
first set of sensors
configured to
measure a linear acceleration, a linear velocity, an angular acceleration, jerks, quaternions, Euler angles, vital statistics, a rotational angle, a geographical location, movement and/or motion and gyroscope vectors
[0035]: include, but not limited to, gyroscopes, accelerometers, compasses, pressure sensors, and magnetometers
3
second set of sensors
configured to
calibrate one or more orientations…by measuring Euler angles and/or quaternions
[0035]: include, but not limited to, gyroscopes, accelerometers, compasses, pressure sensors, and magnetometers
4
Third set of sensors 
configured to
monitor one or more vital statistics , rotational angle of a head of the subject at the time of the impact event
[0035]: include, but not limited to, gyroscopes, accelerometers, compasses, pressure sensors, and magnetometers
5
Third set of sensors 
configured to
provide an additional sensor data to the second computing device for proper  diagnosing extent and severity of the one or more impact events
[0035]: include, but not limited to, gyroscopes, accelerometers, compasses, pressure sensors, and magnetometers
6
impact sensing unit
configured to
detect and determine the one or more impact events that occurs
None
7
motion detecting unit
configured to
measure changes in the one or more orientations for continuous replication of a movement and/or motion
None
11
event monitoring module
configured to
read the sensor data
[0040]: term "module" is used broadly herein and refers generally to a program resident in the memory of the computing device
12
impact analyzing module
configured to
analyze one or more impact events received from the processing device
[0040]: term "module" is used broadly herein and refers generally to a program resident in the memory of the computing device
13
image capturing  module
configured to
move the one or more media files of the one or more impact events front and back with respect to time
[0040]: term "module" is used broadly herein and refers generally to a program resident in the memory of the computing device
14
position detection module
configured to
fetch at least one of: at least one of: head positions; and body positions; of the subjects before the one or more impact events and after the one or more impact events
[0040]: term "module" is used broadly herein and refers generally to a program resident in the memory of the computing device
15
location detection module
configured to
fetch at least one of: a geographical location of the objects; and a geographical location of the subjects
[0040]: term "module" is used broadly herein and refers generally to a program resident in the memory of the computing device
16
alert generating module
configured to
deliver the one or more notifications of the one or more impact events to the second computing device for estimating the extent of the one or more impact events by a second end user
[0040]: term "module" is used broadly herein and refers generally to a program resident in the memory of the computing device


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, 13, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In claim 4, the limitation “one or more third set of sensors configured to monitor one or more vital statistics, rotational angle of a head of the subject at the time of the impact event” contains a typographical or grammatical error which renders the scope of the claim indefinite. It appears to the examiner that either an “and,” “or,” or some other link is missing between the vital statistics and the rotational angle. Does the applicant mean to recite “one or more third set of sensors configured to monitor one or more vital statistics and/or a rotational angle of a head of the subject at the time of the impact event” or “one or more third set of sensors configured to monitor one or more of vital statistics or rotational angle of a head of the subject at the time of the impact event”? For the purpose of examination, the limitation will be interpreted as “one or more of vital statistics or rotational angle…” as it is the broadest reasonable interpretation. 

The term “proper” in claim 5 is a relative term which renders the claim indefinite. The term “proper” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the difference between proper diagnosing and unproper diagnosing would be and what data would be required to differentiate the two. Additionally, “proper diagnosing” should read “properly diagnosing.” For the purpose of examination, any additional sensor data from the third sensors will be interpreted as satisfying the intended use limitation of “properly diagnosing extent and severity of the one or more impact events.”

Regarding Claims 6-7, claim limitations “impact sensing unit” and “motion detection unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is unclear what structure or material is required in the claims. Are the "units" programs stored in memory and run on the computing devices or is there a physical structure such as a sensor that is used.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim 13 recites the limitation “the image capturing module”.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the image capturing  module” is the same as the “the image capturing unit” previously recited in claim 1 or if they are different. For the purpose of examination, they will be interpreted as being either the same or different. 

Claim 17 recites the limitation “the impact event monitoring device configured to identify…and activates an impact protocol.” The limitation above mixes verb tenses which makes the scope of the claim indefinite as it is unclear whether the system must be actively performing the functions recited or if the system merely needs to be configured to perform the steps. For the purpose of examination, the system must only be configured to perform the functions. The examiner recommends amended the claim to read “the impact event monitoring device configured to identify…and [[activates]] activate an impact protocol…” 
 
Claim 18 recites the limitation “the impact event monitoring device”.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the impact event monitoring device” is the same as the “event monitoring device” previously recited in the claim or if the two devices are different. For the purpose of examination, the devices will be interpreted as being either the same device or different devices. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-8, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Calcano (US 20160262694 A1) in view of Kozloski (US 20160278686 A1).
Regarding Claim 1, Calcano discloses a system for monitoring, identifying and reporting impact events in real-time (Abstract, personal impact monitoring system), comprising:
an impact event monitoring device ([0038], PMI [personal impact monitor] 204) configured to monitor one or more impact events of at least one of: objects; and subjects ([0038], PIM 204 may be configured to sense body movement information in response to an impact. In [0036], PIM 204 may include one or more sensors that are configured to sense one or more motions of the participant including, but not limited to, rotational velocity, linear velocity, rotational acceleration, linear acceleration, or other such motions); through a processing device ([0033], PIM 204, which may be one of a plurality of PIMs, may communicate with a monitoring station receiver 210. In [0034], monitoring station may be comprised of one or more computer systems that may be running monitoring software 216, which may be configured to perform one or more operations in association with the personal impact monitoring system), 
whereby the processing device configured to identify one or more accurate positions and locations and sensor data of at least one of: the objects; and the subjects ([0052], the altimeter data may be used in conjunction with global positioning system (“GPS”) data (as described herein) to determine the location of the participant); 
a network module ([0033], PIM 204, which may be one of a plurality of PIMs, may communicate with a monitoring station receiver 210 using a wireless communications protocol such as wireless internet) configured to report data to at least one of a first computing device; and a second computing device ([0042], stored data may be sent via a wired or wireless communication (e.g., via radio) to a remote device)
and an impact event reporting module ([0069], monitoring software 302) configured to enable the at least one: the first computing device; and the second computing device ([0072], impact analysis software 306 may be application software residing on (i.e., executed by) a host computer or other remote device); to analyze at least one of the one or more accurate positions and locations; the sensor data ([0081], impact analysis software 306 may…analyze sensor data from one or more sensors associated with a PIM attached to a part of the body); and the one or more media files of the one or more impact events to understand the extent of the one or more impact events ([0072], impact analysis software 306 may be configured to perform (i.e., when executed causes the executing computer system to perform) one or more impact event analyses to analyze one or more aspects of an impact).
However, Calcano does not explicitly disclose the processing device configured to enable an image capturing unit to capture and record at least one of: the objects; and the subjects; and a network module configured to report the one or more accurate positions and locations, the sensor data, and one or more media files of the one or more impact events to at least one of: a first computing device. 
Calcano teaches that the PMI data includes one or more accurate positions and locations and sensor data (See [0038]-[0039] for sensor data and [0052] for accurate positions and locations data); and that a video camera can be included into an impact-sensing device ([0172], a video camera may be incorporated into an impact-sensing device). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the network module for transmitting generic data from the PMI as disclosed by Calcano to be configured to transmit one or more accurate positions and locations; sensor data; and one or more media filed from the video camera as taught by Calcano as such data is useful in the analysis of impact extent ([0057]) and provide context for the impact analysis ([0172]). 
However, modified Calcano does not explicitly teach the processing device configured to enable an image capturing unit to capture and record at least one of: the objects; and the subjects.
Kozloski teaches an impact monitoring system wherein a processing device ([0031], processor embedded in the helmet) is configured to enable ([0031], triggered by a reading from one or more sensors in the helmet, such as the accelerometer) an image capturing unit to capture and record at least one of: the objects; and the subjects ([0031], images captured by the camera). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor disclosed by Calcano to enable an image capturing unit to capture image data about the subject as taught by Kozloski to allow the device to monitor data indicative of traumatic brain injury (Kozloski [0028]). 

Regarding Claim 2, Calcano further discloses wherein the impact event monitoring device comprises one or more first set of sensors configured to measure a linear acceleration, a linear velocity, an angular acceleration, quaternions, Euler angles, vital statistics, a rotational angle, a geographical location, movement and/or motion and gyroscope vectors of at least one of: the objects; and the subjects ([0039], PIM 204 may include one or more sensors to sense the bodily information. The one or more sensors may be accelerometers, gyroscopes, or some other such sensors. As described above, the first set of sensors is being interpreted under 35 U.S.C 112(f) and the corresponding structure includes  accelerometers and gyroscopes which are disclosed by Calcano. [0052], PIM 204 may include an altimeter).

Regarding Claim 4, Calcano further discloses wherein the impact event monitoring device comprises one or more third set of sensors configured to monitor one or more vital statistics ([0112], IMs described herein may be adapted to sense and/or monitor one or more physiological indications of the participants, including but not limited to, body temperature, blood pressure, heart rate, and/or respiration rate. In [0114], one or more sensors 704 configured to be in proximity to the mouth tissue (i.e., to measure oral temperature)), or rotational angle of a head of the subject at the time of the impact event (See rejection under 35 U.S.C 112(b) above, only one of vital statistics or rotational angle of the head is required).

Regarding Claim 5, Calcano further discloses wherein the one or more third set of sensors are configured to provide an additional sensor data to the second computing device (as described in [0047] the sensors can be “embedded (on the printed circuit board and/or mounted on the PIM) thermistor” which is configured to provide the additional sensor data (the oral temperature) to the second computing device through the network module described above) for proper diagnosing extent and severity of the one or more impact events (this limitations is an intended use of the configuration of the sensors and affords no patentable weight. However, Calcano does disclose that additional data enhances the efficacy of the impact information to guard against separate but associated risks in [0027]).

Regarding Claim 6, Calcano further discloses wherein the impact event monitoring device comprises an impact sensing unit ([0036], one or more sensors that are configured to sense one or more motions of the participant) configured to detect and determine the one or more impact events that occurs to at least one of: the objects; and the subjects ([0036], motions and/or the changes in such motions may be in response to bodily impact).

Regarding Claim 7, Calcano further discloses wherein the impact event monitoring device comprises a motion detecting unit configured to measure changes in the one or more orientations ([0039], PIM 204 may include one sensor to measure 3-axis linear acceleration and one sensor to measure 3-axis rotational velocity) for continuous replication of a movement and/or motion of at least one of: the objects; and the subjects (“for continuous replication” is an intended use of the configured sensors. As Calcano discloses the sensors for measuring changes in orientation, Calcano inherently discloses this intended use).

Regarding Claim 8, Calcano further discloses wherein the impact event monitoring device comprises a GPS module ([0057], GPS receiver integrated with the PIM) configured to detect an accurate location of the one or more impact events that occurs to at least one of: the objects; the subjects ([0052], Location of the participant may be used to, for example, determine information about player position, which may be combined with impact data and used by coaches and players for performance and safety purposes).

Regarding Claim 11, Calcano further discloses wherein the impact event reporting module comprising an event monitoring module configured to read the sensor data of at least one of: the objects; and the subjects ([0081], impact analysis software 306 may facilitate analysis by translating measurements made by the PIM to kinematic variables within the body part using the application of rigid body kinematics. One of ordinary skill would recognize that “translating measurements” would require software configured to read sensor data).

Regarding Claim 12, Calcano further discloses wherein the impact event reporting module comprising an impact analyzing module ([0081], impact analysis software 306) configured to analyze one or more impact events received from the processing device (the impact analysis software analyses data received from the PIM which includes the data corresponding to the impact events).

Regarding Claim 13, Calcano teaches in a separate wherein an image capturing module is configured to move the one or more media files of the one or more impact events front and back with respect to time on the at least one of: the first computing device; and the second computing device ([0176], the impact review software must provide a means to specify and apply a time correction to at least one of the data sources. In an embodiment, the time correction may be entered manually (e.g., by typing a time offset into a data entry box on the display device). In another embodiment, the impact review system may provide assistance by, for example, playing the context motion picture with an overlay or sidebar of the impact information and providing a button that can be clicked at the moment the impact is observed on the motion picture, the time offset being automatically calculated and applied by the review system software). It would have been obvious to one having ordinary skill in the art before the claimed invention to modify the image capturing module taught by Calcano to move the media filed with respect to time temporally align the images with the sensor data to provide the correct context for each impact (Calcano [0173]) to increase accuracy of the analysis. 

Regarding Claim 14, Calcano teaches in a separate embodiment wherein an impact event reporting module comprising a position detection module configured to fetch at least one of: at least one of: head positions; and body positions; of the subjects before the one or more impact events and after the one or more impact events ([0177], the impact review system may obtain the time of impact from the impact information record, subtract a predetermined preview time (e.g., 5 seconds), and position the motion picture to begin playback at the computed time. Similarly, playback may be terminated after the preview time, impact time, and a predetermined post-view time have elapsed). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the impact event reporting module as taught by Calcano to include fetching the positions of the subjects before and after the impact event to allow for proper understanding of the context of the impact (Calcano [0177]). 

Regarding Claim 15, Calcano teaches in a separate embodiment that software operating on the operating station is configured to retrieve the impact events from the data storage location and to perform calculations based on the impact events to identify notable impact events (Abstract) and that location data may be saved and combined with the impact data for analysis ([0052]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the impact event reporting module as disclosed by Calcano to include software to fetch location data of the subject with the impact data for analysis as taught by Calcano to improve participant safety and performance metrics (Calcano [0055]).

Regarding Claim 16, Calcano further discloses wherein the impact event reporting module comprising an alert generating module ([0087], event display software 310) configured to deliver the one or more notifications of the one or more impact events to the second computing device ([0087], alert may, for example, activate a remote notification device. The alert may also highlight the impact information and/or participant in an event display) for estimating the extent of the one or more impact events by a second end user (this is an intended use of the configuration of the alert generating module which is disclosed by Calcano. As Calcano discloses activating a remote device and highlighting the impact information, one could use that notification to estimate the extent of the impact). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Calcano (US 20160262694 A1) and Kozloski (US 20160278686 A1) as applied to claim 1 above, and further in view of Cherveny (US 20190147233 A1).
Regarding Claim 3, modified Calcano teaches the system of claim 1 as described above.
However, modified Calcano does not explicitly teach wherein the impact event monitoring device comprises one or more second set of sensors configured to calibrate one or more orientations of at least one of: the objects; and the subjects; by measuring Euler angles and/or quaternions.
Cherveny teaches a system for monitoring motion analysis and biomechanics ([0002]) comprising one or more second set of sensors ([0038]-[0039], inertial sensor(s) ) configured to calibrate one or more orientations of at least one of: the objects; and the subjects; by measuring Euler angles and/or quaternions ([0038], model-based quaternion-based orientation tracking algorithm using an Extended Kalman Filter (EKF) may be used with inertial sensor data). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Calcano to include a second set of inertial sensors configured to calibrate one or more orientations of the subject as taught by Cherveny using quaternions to improve accuracy of human body orientations in high-speed actions (Cherveny [0038]). 

Claim 9-10 rejected under 35 U.S.C. 103 as being unpatentable over Calcano (US 20160262694 A1) and Kozloski (US 20160278686 A1) as applied to claim 1 above, and further in view of Lerner (US 20170105677 A1).
	Regarding Claim 9, modified Calcano teaches the system of claim 1 as described above.
However, modified Calcano does not explicitly teach wherein the network module is configured to establish communication between the impact event monitoring device and at least one of: the first computing device; the second computing device; to deliver one or more notifications of the one or more impact events.
	Lerner teaches a system for remote impact monitoring (Abstract) wherein a network module ([0045], transmitter 50 in a cranial device 10) is configured to establish communication between an impact event monitoring device ([0045], remote receiver has a receiver which receives data transmitted by the transmitter 50) and at least one of: a first computing device; a second computing device (as described in [0044]-[0053], the remote receiver is part of a computing device including a processor that analyzes the data); to deliver one or more notifications of the one or more impact events ([0045], upon one or more of the data readings transmitted from the cranial device 10 exceeding the pre-programmed threshold value, an alert 72 is signaled on the remote receiver 70 in the form of a visual alert of the screen and/or an audible alarm. In [0070], remote display 70 held by the supervisor 250 which immediately displays an alert both for the significant cranial impact, displaying both the magnitude and the location of the impact). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the network module disclosed by Calcano to be configured to send a notification about the impact event as taught by Lerner to allow a remote user to understand the location and magnitude of the impact such that sufficient medical assistance can be provided in timely manner even when the user is out of visual range (Lerner [0052] and [0070]).

Regarding Claim 10, Lerner further teaches wherein the network module is configured to send the geographical location as a communication link ([0053], Primary communication between the cranial device 10 and the remote receiver 70 is by a direct communication link), and an information identifying the location of at least one of: the objects; and the subjects; to the second computing device ([0052], remote receiver 70 also receives and analysis the location data transmitted by the or each cranial device 10 with which it is in communication) for communicating the sensor data stored in a memory unit of the impact event monitoring device (See claim 1, storage module described in [0037] stores the data and ID tag from the device to the remote receiver).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Calcano (US 20160262694 A1).
Regarding Claim 17, Calcano discloses a system for monitoring, identifying and reporting impact events in real-time (Abstract, personal impact monitoring system), comprising:
an impact event monitoring device ([0069], example environment 300) configured to monitor one or more impact events of at least one of: objects; and subjects ([0072], impact analysis software 306 may be application software residing on (i.e., executed by) a host computer or other remote device. The impact analysis software 306 may be configured to perform (i.e., when executed causes the executing computer system to perform) one or more impact event analyses to analyze one or more aspects of an impact. The impact analysis software 306 may, for example, receive one or more types of data that may be sensed by the one or more sensors in a PIM), 
the impact event monitoring device configured to activates an impact protocol to establish communication with at least one of: a first computing device; and a second computing device over a network ([0087], event display software 310… cause an alert to be activated and detailed impact information to be displayed. The alert may, for example, activate a remote notification device. In [0067], communication is described as radio frequency, wireless, or optical communication), 
the impact event monitoring device configured to deliver one or more notifications of the one or more impact events of at least one of: the objects; and subjects to a second computing device over the network ([0087], highlight the impact information and/or participant in an event display and [0067], to display impact event data (as translated from the monitoring station and/or computer) and/or other such data related to a notification event [on the remote notification device]).
However, Calcano does not explicitly disclose the impact event monitoring device configured to identify the one or more accurate positions and locations of the at least one of: the objects; and the subjects. In a separate embodiment, Calcano teaches that location data can be captured with the impact data by the personal impact monitor and used during the analysis of the impact event ([0052], Location of the participant may be used to, for example, determine information about player position, which may be combined with impact data) and that location data from the PIM is transmitted to the computing device for analysis ([0059], the PIM may be configured to transmit position of participants and of game objects during the course of an activity). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Calcano including using sensors to monitor a position of a user to configure the impact event monitoring device to identify an accurate location and position of a subject as taught by Calcano as position data is a useful tool for analysis ([0057]) and can improve performance and safety ([0052]) of the analysis. 

Regarding Claim 18, Calcano discloses a method for monitoring, identifying and reporting impact events in real-time ([0027], methods, systems, and processes to provide personal impact monitoring. And in [0034] monitoring software 216 and starting in [0069] monitoring software 302. In [0034], monitoring software 216, which may be configured to perform one or more operations in association with the personal impact monitoring system), comprising:
monitoring at least one of: objects; and subjects; of one or more impact events by an event monitoring device ([0036], PIM 204 may include one or more sensors that are configured to sense one or more motions of the participant including, but not limited to, rotational velocity, linear velocity, rotational acceleration, linear acceleration, or other such motions. The motions and/or the changes in such motions may be in response to bodily impact);
detecting one or more accurate positions and locations and sensor data by the impact event monitoring device ([0052], PIM 204 may include an altimeter… altimeter data may be used in conjunction with global positioning system (“GPS”) data (as described herein) to determine the location of the participant);
establishing communication between the impact event monitoring device with at least one of: a first computing device; and a second computing device; through a network module ([0070], initialization and test software 304 may test the functionality of the one or more communication types by, for example, making a communication request to the PIM via a first type of communication (e.g., wired communication) that must then be answered by a second type of communication (e.g., wireless communication));
reporting at least one of: one or more accurate positions and locations; the sensor data; one or more media files; from the impact event monitoring device to at least one of: the first computing device; the second computing device ([0055], GPS data and/or impact data may be transmitted wirelessly [from the PIM] to a remote device (the first or second computing device) and [0072], impact analysis software 306 may, for example, receive one or more types of data that may be sensed by the one or more sensors in a PIM); and
analyzing at least one of: the one or more accurate positions and locations; the sensor data; the one or more media files of the one or more objects by an impact event reporting module for understanding an extent and severity of the one or more impact events ([0072], impact analysis software 306 may be configured to perform (i.e., when executed causes the executing computer system to perform) one or more impact event analyses to analyze one or more aspects of an impact. In [0072]-[0083] the analysis is described as being performed using the sensor data and determines the extent and severity by calculating values such as stress and strain on the soft tissue).
However,  Calcano does not explicitly disclose capturing and recording at least one of: the objects; and the subjects. In a separate embodiment, Calcano teaches using a video camera incorporated into the impact-sensing device to capture and record the subject ([0172], a video camera may be incorporated into an impact-sensing device to capture both impact information and context simultaneously). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Calcano of monitoring an impact to include capturing and recording a subject as taught by Calcano to provide the correct context for each impact ([0173]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/               Examiner, Art Unit 3791                                                                                                                                                                                         





/RENE T TOWA/               Primary Examiner, Art Unit 3791